United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-30463
                         Summary Calendar



                         TOMMIE ANDERSON,

                       Petitioner-Appellant,

                              versus

                 BUREAU OF PRISONS; WARDEN TAPIA,

                      Respondents-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 1:04-CV-2458
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tommie Anderson, federal prisoner # 24492-034, appeals the

district court’s dismissal of his 28 U.S.C. § 2241 petition.

Anderson contends that his claims were properly brought under

§ 2241 because he challenged the manner in which his sentence was

being executed by the Bureau of Prisons (BOP).      Specifically, he

argued that his detention was unconstitutional because neither the

indictment, the judgment and commitment order, the presentence




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-30463
                                -2-

report, nor the BOP’s records specified the penalty statute under

which he was serving his sentence.

     Despite his assertions to the contrary, Anderson challenged

the legality of his conviction and sentence, not the execution of

his sentence by the BOP.     Therefore, his § 2241 petition was

properly construed as a 28 U.S.C. § 2255 motion.    See Tolliver v.

Dobre, 211 F.3d 876, 877-78 (5th Cir. 2000).

     Further, Anderson’s claims do not fall within the savings

clause of § 2255.    A prior unsuccessful § 2255 motion, or the

inability to meet the Antiterrorism and Effective Death Penalty

Act’s second or successive requirement, does not render § 2255

inadequate or ineffective.    Id. at 878.    Anderson has also not

shown that his claims rely on a retroactively applicable Supreme

Court decision which establishes that he may have been convicted of

a nonexistent offense and that his claims were foreclosed by

circuit law at the time when the claims should have been raised in

his trial, appeal, or first § 2255 motion.     See Reyes-Requena v.

United States, 243 F.3d 893, 904 (5th Cir. 2001).

     Accordingly, the district court’s judgment is AFFIRMED.